—Judgment, *279Supreme Court, New York County (Alvin Schlesinger, J.), rendered October 4, 1993, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s motion to suppress identification evidence was properly denied. Even if the brief "canvass” was viewed as police-initiated (People v Dixon, 85 NY2d 218), we find, based on the fully developed hearing record (CPL 470.15 [1]; People v Neely, 219 AD2d 444), that the complainant’s identification of defendant was not the product of police suggestiveness. The officer’s testimony at the Wade hearing established that the complainant led the officers in the direction of defendant’s flight, and, without any prompting from the officers, pointed defendant out a half block from the crime scene within minutes after the robbery (see, People v Burgos, 219 AD2d 504, lv denied 86 NY2d 872; People v Neely, supra). There being no testimony elicited at trial that would support a contrary finding on the issue of suggestiveness, a further Wade hearing is not warranted. Concur—Rosenberger, J. P., Kupferman, Nardelli, Tom and Mazzarelli, JJ.